                    UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                           NORTHERN DIVISION

In the Matter of:                              }
JIT Industries, Inc.                           }     CASE NO. 18-80892-CRJ-11
TAX ID/EIN: XX-XXX7267                         }     CHAPTER 11
                                               }
       Debtor.                                 }


      ORDER APPROVING SECOND AMENDED DISCLOSURE STATEMENT
     DATED DECEMBER 27, 2018; SCHEDULING CONFIRMATION HEARING;
        FIXING TIME FOR OBJECTING TO CONFIRMATION AND TIME
           FOR FILING ACCEPTANCES OR REJECTIONS OF PLAN

       This case came before the Court on December 17, 2018 for hearing on the Debtor’s

First Amended Disclosure Statement dated November 12, 2018. Appearing at the hearing, were

Tazewell T. Shepard, IV, Esq., counsel for the Debtor; Kevin Heard, Esq., counsel for JIT

Military Sales; Kevin Gray, Esq., counsel for Rod Hill, Philip Hill and Danny Overbee; and

Richard Blythe, Esq., counsel for the Bankruptcy Administrator. During the hearing, the Court

directed counsel for the Debtor to file a revised Amended Disclosure Statement on or before

January 4, 2019, addressing certain concerns raised by the Court regarding the sufficiency of the

information included in the First Amended Disclosure Statement.

       The Court now finds that the Debtor’s Second Amended Disclosure Statement filed on

December 27, 2018, contains adequate information regarding the Debtor’s Plan of

Reorganization as required under 11 U.S.C. ' 1125.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

1.     The Second Amended Disclosure Statement is hereby APPROVED.




Case 18-80892-CRJ11         Doc 143 Filed 12/28/18 Entered 12/28/18 10:09:55               Desc
                              Main Document     Page 1 of 2
2.      Pursuant to Rule 3017(c), a hearing on Confirmation of the Plan will be held on Monday,

February 4, 2019, at 2 :30 p.m. before the Honorable Clifton R. Jessup, Jr. at the Seybourn

H. Lynne Federal Building, 400 Well Street, Cain Street Entrance, 3rd Floor Courtroom,

Decatur, Alabama 35601.

3.      Pursuant to Bankruptcy Rule 3017(d), the Debtor shall transmit by first class mail on or

before Monday, December 31, 2018: (i) a copy of the Debtor’s First Amended Plan of

Reorganization, the Second Amended Disclosure Statement, and this Order to all creditors; and

(ii) a ballot to all creditors entitled to vote on the Plan.

4.      Pursuant to Bankruptcy Rule 3017(c), Wednesday, January 30, 2019 by 5:00 p.m.,

CDT is fixed as the deadline by which the holders of claims and interests against the Debtor

must file ballots accepting or rejecting the Plan.

5.      Pursuant to Bankruptcy Rule 3020(b)(1), Wednesday, January 30, 2019 by 5:00

p.m., CDT is fixed as the last day by which creditors and parties in interest must file any

objections to confirmation of the Plan.

6.      The Debtor must tabulate all acceptances and rejections of the Plan and file a Ballot

Summary with the Court on or before Friday, February 1, 2019 by 12:00 p.m., Noon,

CDT.

7.      The Debtor must file a Memorandum in Support of Confirmation explaining pursuant

to 11 U.S.C. ' 1129 how the Plan of Reorganization satisfies the requirements for confirmation,

including evidence of feasibility on or before Friday, February 1, 2019 by 12:00 p.m.,

Noon, CDT.

        IT IS SO ORDERED this the 28th day of December, 2018.


                                                          /s/ Clifton R. Jessup, Jr.
                                                          Clifton R. Jessup, Jr.
                                                          United States Bankruptcy Judge


Case 18-80892-CRJ11            Doc 143 Filed 12/28/18 Entered 12/28/18 10:09:55            Desc
                                 Main Document     Page 2 of 2
